258 Ga. 617 (1988)
373 S.E.2d 18
LEWIS
v.
LEWIS.
46061.
Supreme Court of Georgia.
Decided October 26, 1988.
*618 David R. Wininger, for appellant.
Greene, Buckley, DeRieux & Jones, James J. Macie, J. Russell Phillips, for appellee.
SMITH, Justice.
We granted this discretionary application to consider whether certain awards made in a final judgment and decree of divorce are dischargeable in bankruptcy.
While the parties' state court divorce was pending, the appellant, Frank Claud Lewis, filed a Chapter 7 bankruptcy petition in Federal Bankruptcy Court. The bankruptcy court remanded the case to the superior court to determine the issues of dischargeability raised in the bankruptcy court due to the divorce action. After a bench trial, the court held that the awards to the appellee of $550 per month for 48 months, attorney fees, and payments toward the home mortgage and an automobile loan were non-dischargeable.
The above is in keeping with 11 USC § 523 (a) (5), which requires the court to determine nothing more than whether the award is in the nature of support. We affirm.
Judgment affirmed. All the Justices concur, except Bell, J., who concurs in the judgment only.